Citation Nr: 1441429	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-43 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain, status post injury to the lateral collateral ligament.

2.  Entitlement to service connection for disability of the right hip as secondary to service-connected right knee strain, status post injury to the lateral collateral ligament.

3.  Entitlement to service connection for disability of the right foot and ankle, to include as secondary to service-connected right knee strain, status post injury to the lateral collateral ligament.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January to September 2002.  He also served as a member of the Army National Guard of Illinois, to include on a period of active duty for training from October 1994 to February 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2006 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In the October 2006 decision, the RO denied a rating in excess of 10 percent for right knee strain, status post injury to the lateral collateral ligament.  In the July 2009 decision, the RO denied service connection for disabilities of the right hip, foot, and ankle as secondary to service-connected right knee disability.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  The electronic file contains additional evidence, including a July 2014 brief from the Veteran's representative, which the Board has reviewed.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

It appears from the evidence that the Veteran had continued service in the Army National Guard subsequent to 2002; when his service treatment records were last procured for association with the claims file.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of any service treatment records associated with his later period(s) of service.  Because such records could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran was last examined for purposes of evaluating the severity of his service-connected right knee disability in June 2009.  In the Board's view, the findings in the report of that examination are too remote for rating purposes.  As such, a new examination is required.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

When the Veteran was examined in June 2009, the examiner opined, in part, that it was less likely than not (i.e., less than a 50 percent probability) that the Veteran's right hip, ankle, and foot pain was related to his service-connected right knee disability.  However, it appears that the examiner's opinion was premised, at least in part, on an inaccurate factual premise; namely, that there had not been any aberration of gait or station involving the right lower extremity since the initial injury in January 2002.  See, e.g., service treatment record dated February 14, 2002 (noting that the Veteran had a limping gait); VA examination report dated December 5, 2002 (noting that the Veteran tended to walk with a very mild circumduction of the leg in order to avoid stressing the knee and exacerbating pain); and lay statements dated September 27, 2007 and October 5, 2007 (describing the Veteran as limping).  Under the circumstances, a new examination and opinion is required; one that takes into account the Veteran's complete medical and military history.

Records of the Veteran's treatment through the VA Medical Center (VAMC) in Chicago, Illinois, were last procured for association with the claims file on July 31, 2009.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Make efforts through official sources to obtain any additional service treatment records for the Veteran that may exist, pertaining to his continued service in the Army National Guard subsequent to 2002.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Chicago, Illinois, since July 31, 2009, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his right knee and hip.  The examiner should review the claims file and address each of the following:

a.  Right Knee:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected right knee disability (right knee strain, status post injury to the lateral collateral ligament).

In so doing, the examiner should specifically indicate whether there is any evidence of recurrent subluxation or lateral instability of the right knee and, if so, whether such subluxation and/or lateral instability is best described as slight, moderate, or severe; whether the semilunar cartilage is dislocated; whether the semilunar cartilage has been removed and, if so, whether it is symptomatic; whether he has frequent episodes of locking in the knee; and whether his disability is manifested by effusion into the joint.

The examiner should also conduct range of motion studies on the knee.  The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of flexion and extension.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or extension at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

b.  Right Hip:  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a right hip disability that has been caused or aggravated (i.e., permanently worsened beyond natural progression) by his service-connected right knee disability, to include as a result of altered gait mechanics.

In so doing, the examiner should consider and discuss, among other things, a service treatment record dated February 14, 2002 (noting that the Veteran had a limping gait); a VA examination report dated December 5, 2002 (noting that the Veteran tended to walk with a very mild circumduction of the leg in order to avoid stressing the knee and exacerbating pain); lay statements dated September 27, 2007 and October 5, 2007 (describing the Veteran as limping); and VA treatment records dated October 31, 2008 (wherein a resident in the orthopaedic surgery clinic noted, in effect, that the Veteran's right knee disability could very well have altered the mechanics of his lower extremity, leading to accelerated wear in the hip) and June 15, 2009 (wherein another resident in orthopedics noted that the in-service injury to the Veteran's right knee had caused problems with his hip over the years, secondary to gait alteration from the knee injury).

A complete rationale for all opinions expressed must be provided.

4.  Also arrange to have the Veteran scheduled for an examination of his right foot and ankle.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has one or more disabilities of the right foot and/or ankle that had their onset in, or are otherwise attributable to, service.

In so doing, the examiner should consider and discuss, among other things, service treatment records dated December 13, 1994 (wherein the Veteran complained of right ankle ache, and was given an assessment of overuse); January 11, 1995 (wherein the Veteran complained of pain under his right arch for 6 weeks, and was given an assessment of myofasciitis of the right abductor hallucis); February 3, 1995 (wherein it was noted that the Veteran was being followed up for plantar fasciitis); and July 16, 1998 (wherein the Veteran was assessed with right ankle sprain, among other things, after jumping out of a boat and landing feet first on concrete in three feet of water).

If it is the examiner's conclusion that any of the currently shown disabilities of the right foot and/or ankle did not have their onset in, or are otherwise attributable to, service, the examiner should offer a further opinion with respect to whether it is at least as likely as not that such disabilities have been caused or aggravated (i.e., permanently worsened beyond natural progression) by the Veteran's service-connected right knee disability.

In so doing, the examiner should consider and discuss, among other things, a service treatment record dated February 14, 2002 (noting that the Veteran had a limping gait); a VA examination report dated December 5, 2002 (noting that the Veteran tended to walk with a very mild circumduction of the leg in order to avoid stressing the knee and exacerbating pain); lay statements dated September 27, 2007 and October 5, 2007 (describing the Veteran as limping); and VA treatment records dated October 31, 2008 (wherein a resident in the orthopaedic surgery clinic noted, in effect, that the Veteran's right knee disability could very well have altered the mechanics of his lower extremity, leading to pain in the foot) and March 24, 2009 (where in a resident in podiatry noted that any abnormality of gait due to the Veteran's knee and hip disease could aggravate symptoms of tendonitis and fasciitis of the ankle and foot).

A complete rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

